Title: To Thomas Jefferson from Antoine Terrasson, 7 August 1788
From: Terrasson, Antoine
To: Jefferson, Thomas


          
            
              Monsieur
            
            amsterdam 7e. aoust 1788.
          
          J’ai eu bien des regrets de partir de Paris sans pouvoir prendre vos ordres pour La Hollande, par Le Desavantage que J’ai eu de passer deux fois à votre hotel sans vous y rencontrer. Quelques mots de votre part pour vos amis en cette ville eussent été d’un grand poids aux Demarches que Je fais pour L’Entreprise du Canal dans la Caroline du Sud à laquelle je ne renonce pas.
          Permettés moi d’avoir recours à vous Monsieur pour Les deux cahiers des actes de La Legislature de L’Etat de La Caroline du Sud de 86 et 87 que vous avés eu la complaisance de me preter pendant mon séjour à Paris. Comme ils me sont trés essentiels pour mes affaires ici et qu’ils sont introuvables en cette ville vous m’obligerés beaucoup de les remettre à M. Jb. van Staphorst qui voudra bien se charger de me Les faire parvenir. J’aurai Le plus  grand soin de vous Les raporter moimême à Paris ou de vous les renvoyer par une occasion sure. Si les actes de la presente année 88 et le complément de la collection des precedents vous etoient parvenus ce seroit un très grand service que vous me rendriés de les y joindre.
          J’ai L’honneur D’etre avec un profond respect Monsieur Votre très humble & très obeissant Serviteur
          
            A. Terrasson
          
        